DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/667,170, filed on February 8, 2022.

Drawings
The drawings are objected to because Figures 1-2C lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the conductor and insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (Pat Num 6,740,808).  Chang discloses a transmission cable (Figs 1-4) that is capable of avoiding noise and electromagnetic wave interference from different loops and ensures the symmetry of the transmission cable (Col 1, lines 5-11).  Specifically, with respect to claim 1, Chang discloses a cable (10, Fig 1) comprising a pair of insulated core wires (left and right 11 & 12 of 10) extending parallel to each other in a longitudinal direction (Col 3, lines 15-20), wherein each of the insulated core wires (11 & 12) has a central conductor (left and right 11) and a core insulation layer (left and right 12) wrapped around the central conductor (left and right 11) in a circumferential direction (Col 3, lines 15-20), wherein an inner insulation layer (21, 22) is wrapped around the core insulation layers of the pair of insulated core wires (left and right 11 & 12), wherein the core insulation layers (left and right 12) of the pair of insulated core wires (left and right 11 & 12) abut against each other on outer circumferential surfaces thereof at a pair of first sides of the core insulation layers (left and right 12) facing toward each other (Fig 1, Col 3, lines 60-65), wherein a metal shielding layer (23) is wrapped around an outer circumferential surface of the inner insulation layer (21,22), an outer insulation layer (41) is wrapped around an outer circumferential surface of the metal shielding layer (23, Col 3, lines 37-40) and a single drain wire (30) is disposed between the metal shielding layer (23) and the outer insulation layer (41), wherein the single drain wire (30) is located at a second side (left side) of the core insulation layer (left 12) of one of the pair of insulated core wires (left 11 & 12) facing away from the other of the pair (right 11 & 12) of insulated core wires (left and right 11 & 12) in a radial direction (Fig 1).  With respect to claims 2-5, Chang discloses that the conductive layer of the metal shielding layer (23) has a conductive surface that is arranged to face toward the outer insulation layer (41), wherein the conductive surface of the metal shielding layer (23) is in electrical contact with the single drain wire (30, Col 3, lines 30-35), and is bonded to the inner insulation layer (21, 22) by an adhesive (Col 3, lines 48-57).   With respect to claim 8, Chang discloses that the metal shielding layer (23) is electrically connected with an external ground (Col 3, lines 30-35).  With respect to claim 9, Chang discloses that a center of the central conductor (left and right 11) of each of the pair of insulated core wires (left and right 11 & 12) are located in a same radial plane as a center of the single drain wire (30, Fig 1).  With respect to claim 16, Chang discloses that the cable (10, Fig 1) is an electrical cable suitable for data transmission (Col 1, lines 5-10) at a rate of 20Gbps to 40Gbps (i.e. all of the claimed limitations of the cable are disclosed and therefore Chang inherently is capable of performing the same functions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (Pat Num 8,981,216, herein referred to as Grant) in view of Chang (Pat Num 6,740,808).  Grant discloses a transmission cable (Figs 1-7) that reduces electromagnetic wave interference and thereby lessens the time delay skew in differential signals communicated along the conductors (Col 4, lines 56-59).  Specifically, with respect to claim 1, Grant discloses a cable (100, Figs 1-3) comprising a pair of insulated core wires (110, 112, & 114) extending parallel to each other in a longitudinal direction (Fig 1), wherein each of the insulated core wires (110, 112, & 114) has a central conductor (110 & 112) and a core insulation layer (left and right 114) wrapped around the central conductor (110 & 112) in a circumferential direction (Col 3, lines 17-22), wherein an inner insulation layer (116) is wrapped around the core insulation layers of the pair of insulated core wires (110, 112, & 114), wherein the core insulation layers (left and right 114) of the pair of insulated core wires (110, 112, & 114) abut against each other on outer circumferential surfaces thereof at a pair of first sides of the core insulation layers (left and right 12) facing toward each other (Fig 3, Col 3, lines 65-68), wherein a metal shielding layer (120) is wrapped around an outer circumferential surface of the inner insulation layer (116), an outer insulation layer (126) is wrapped around an outer circumferential surface of the metal shielding layer (120, Col 7, lines 9-13) and a single drain wire (124) is disposed between the metal shielding layer (120) and the outer insulation layer (126), wherein the single drain wire (124) is located at a top side of the core insulation layer (left and right 114) of the pair of insulated core wires (110, 112, & 114, Fig 3).  With respect to claims 2-5, Grant discloses that the conductive layer of the metal shielding layer (120) has a conductive surface (306) that is arranged to face toward the outer insulation layer (126), wherein the conductive surface (306) of the metal shielding layer (120) is in electrical contact with the single drain wire (124, Col 6, lines 49-54), and is bonded to the inner insulation layer (116) by an adhesive (Cols 4-5, lines 67 &1-2, respectively).   With respect to claims 6-7, Grant discloses that the cable (600, Fig 6) may comprise a plurality of fillers (610 & 612) are provided within a space defined between the core insulation layers (left and right 606) of the pair of insulated core wires (602, 604, & 606) and the inner insulation layer (608, Fig 6, Col 14, lines 56-67).  With respect to claim 8, Grant discloses the metal shielding layer (120) is electrically connected with an external ground (Col 4, lines 47-56).  With respect to claim 10, Grant discloses the metal shielding layer (120, Fig 2) has a first end (208) and a second end (210) in a radial cross section (Fig 2), wherein the first end and the second end (208 & 210, respectively) of the metal shielding layer (120) are located at different positions (left and right sides) in the circumferential direction (Fig 2), wherein the metal shielding layer (120) is formed as a closed ring in the circumferential direction (Fig 2, Col 5, lines 14-18).   With respect to claim 11, Grant  discloses that the first end and the second end (208 & 210, respectively) of the metal shielding layer (120) are positioned at radially opposite sides (left and right sides) of the inner insulation layer (116, Fig 2).  With respect claim 12, Grant discloses that the metal shielding layer (120) has an overlapping portion (212) between the first end and the second end (208 & 210, respectively, Col 5, lines 14-18). With respect to claim 13, Grant discloses that the metal shielding layer (120) has a first end (208) and a second end (210) in a radial cross section (Fig 2), wherein the first end (208) and the second end (210) of the metal shielding layer (120) are located at different positions (left and right sides) in the circumferential direction (Fig 2), wherein the metal shielding layer (120) is formed as a closed ring in the circumferential direction (Col 5, lines 14-18).  With respect to claims 14-15, Grant discloses that the metal shielding layer (120) has a first end (208) and a second end (210) in a radial cross section (Fig 2), the first end (208) and the second end (210) of the metal shielding layer (120) are located at different positions (left and right sides) in the circumferential direction (Fig 2), wherein the metal shielding layer (120) is formed as a closed ring in the circumferential direction (Fig 2, Col 5, lines 14-18).  
	Grant doesn’t necessarily disclose the drain wire being located at a second side of the core insulation layer of one of the pair of insulated core wires facing away from the other of the pair of insulated core wires in a radial direction (claim 1), nor a center of the central conductor of each of the pair of insulated core wires being located in a same radial plane as a center of the single drain wire (claim 9).
	Chang teaches a transmission cable (Figs 1-4) that is capable of avoiding noise and electromagnetic wave interference from different loops and ensures the symmetry of the transmission cable (Col 1, lines 5-11).  Specifically, with respect to claims 1 & 9, Chang teaches a cable (10, Fig 1) comprising a pair of insulated core wires (left and right 11 & 12 of 10) extending parallel to each other in a longitudinal direction (Col 3, lines 15-20), wherein each of the insulated core wires (11 & 12) has a central conductor (left and right 11) and a core insulation layer (left and right 12) wrapped around the central conductor (left and right 11) in a circumferential direction (Col 3, lines 15-20), wherein an inner insulation layer (21, 22) is wrapped around the core insulation layers of the pair of insulated core wires (left and right 11 & 12), wherein the core insulation layers (left and right 12) of the pair of insulated core wires (left and right 11 & 12) abut against each other on outer circumferential surfaces thereof at a pair of first sides of the core insulation layers (left and right 12) facing toward each other (Fig 1, Col 3, lines 60-65), wherein a metal shielding layer (23) is wrapped around an outer circumferential surface of the inner insulation layer (21,22), an outer insulation layer (41) is wrapped around an outer circumferential surface of the metal shielding layer (23, Col 3, lines 37-40) and a single drain wire (30) is disposed between the metal shielding layer (23) and the outer insulation layer (41), wherein the single drain wire (30) is located at a second side (left side) of the core insulation layer (left 12) of one of the pair of insulated core wires (left 11 & 12) facing away from the other of the pair (right 11 & 12) of insulated core wires (left and right 11 & 12) in a radial direction (Fig 1), wherein a center of the central conductor (left and right 11) of each of the pair of insulated core wires (left and right 11 & 12) are located in a same radial plane as a center of the single drain wire (30, Fig 1).  
	With respect to claims 1 & 9, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Grant to comprise the drain wire configuration as taught by Chang because Chang teaches that such a configuration provides a transmission cable (Figs 1-4) that is capable of avoiding noise and electromagnetic wave interference from different loops and ensures the symmetry of the transmission cable (Col 1, lines 5-11).  
	Modified Grant also doesn’t the plurality of fillers being provided between the conductive layer and the inner insulation layer (claim 6).
	With respect to claim 6, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to modify the cable of Grant to comprise the plurality of fillers being provided between the conductive layer and the inner insulation layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (Pat Num 8,981,216) in view of Chang (Pat Num 6,740,808), as applied to claim 1 above, further in view of Kebabjian (Pat Num 8,981,216).  Modified Grant discloses a transmission cable (Figs 1-7) that reduces electromagnetic wave interference and thereby lessens the time delay skew in differential signals communicated along the conductors (Col 4, lines 56-59).  Specifically, with respect to claims 17-20,  modified Grant discloses that a cable assembly (not shown, Col 14, lines 36-45) may comprise a plurality of cables (600, as shown in Fig 6).
	However, modified Grant doesn’t necessarily disclose the cable assembly, comprising a first shielding layer wrapped around the pair of cables; a second shielding layer wrapped around the first shielding layer; and an outer sheath sleeved over an outer circumferential surface of the second shielding layer (claim 17), nor the cable assembly, further comprising a buffer layer arranged between the pair of cables and the first shielding layer (claim 18), nor the cable assembly, further comprising a plurality of fillers at least partially filling a space defined between the pair of cables (claim 19). 
	Kebabjian teaches a high speed data transmission cable assembly (Figs 1-3) having improved performance characteristics such as improved group skew, jitter, and attenuation characteristics (Col 3, lines 49-62).  Specifically, with respect to claims 17 & 20, Kebabjian teaches a cable assembly (Fig 3) comprising a plurality of pair cables (10), wherein each cable (10, Fig 1) comprises a pair of insulated core wires (left and right 12, & left and right 14) extending parallel to each other in a longitudinal direction (Fig 1), wherein each of the insulated core wires (left and right 12, & left and right 14) has a central conductor (left and right 12) and a core insulation layer (left and right 14) wrapped around the central conductor (left and right 12) in a circumferential direction (Col 5, lines 35-40), wherein an inner insulation layer (16) is wrapped around the core insulation layers of the pair of insulated core wires (left and right 12, & left and right 14), wherein the core insulation layers (left and right 14) of the pair of insulated core wires (left and right 12, & left and right 14) abut against each other on outer circumferential surfaces thereof at a pair of first sides of the core insulation layers (left and right 14) facing toward each other (Fig 1), wherein a metal shielding layer (18) is wrapped around an outer circumferential surface of the inner insulation layer (16), an outer insulation layer (i.e. polyester layer of 18) is wrapped around an outer circumferential surface of the metal shielding layer (metallic layer of 18, Col 5, lines 57-66) and a single drain wire (20) is disposed between the metal shielding layer (18) and the inner insulation layer (14), wherein the single drain wire (20) is located at a top side of the core insulation layer (left and right 14) of the pair of insulated core wires (left and right 12, & left and right 14), wherein the cable assembly (Fig 3) further comprises a first shielding layer (40) wrapped around the pair of cables (multiple 10’s, Fig 3), a second shielding layer (42) wrapped around the first shielding layer (40) and an outer sheath (44) sleeved over an outer circumferential surface of the second shielding layer (42, Fig 3, Col 7, lines 1-10).  With respect to claim 18, Kebabjian teaches that the cable assembly (Fig 3), further comprising a buffer layer (i.e. polyester layer of 40) arranged between the pair of cables (multiple 10’s) and the first shielding layer (metallic layer of 40, Col 7, lines 1-10). With respect to claim 19, Kebabjian teaches that the cable assembly Fig 3), further comprises a filler (38) at least partially filling a space defined between the pair of cables (10, Fig 3).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of modified Grant to be utilized in a cable assembly utilizing fillers configuration as taught by Kebabjian because Kebabjian teaches that such a configuration provides teaches a high speed data transmission cable assembly (Figs 1-3) having improved performance characteristics such as improved group skew, jitter, and attenuation characteristics (Col 3, lines 49-62).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 6, 2022